DETAILED ACTION
This office action is a response to the application filed 13 July 2020 as a national stage entry of PCT/EP2019/050862 filed 15 January 2019 and claiming foreign benefit from foreign application UK 1800772.4 filed 17 January 2018, wherein claims 1-15 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 July 2020 and 29 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed as UK 1800772.4 on 17 January 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim refers to a computer-readable medium and the examiner notes that the applicant’s specification is silent regarding exclusion of transitory computer-readable medium.  Therefore, computer-readable medium may be interpreted to include both transitory and non-transitory computer-readable mediums.  Transitory computer-readable medium are signals which is a non-statutory subject matter.  The examiner notes that paragraph [0036] of the specification even explicitly states that this includes transient carrier medium which may include signals.  One way the applicant may overcome this is to amend the claim to read "A non-transitory computer-readable medium..."  The claim will be examined as if it were limited to non-transitory computer-readable medium only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2021/0153222 A1) in view of Alfred Asterjadhi, “LB225-MAC-CR-Misc BSR Control”, IEEE draft, IEEE-SA Mentor, Vol. 802.11ax, XP068115743, 10 May 2017, p. 1-6, hereafter referred Asterjadhi.  Asterjadhi was cited by applicant’s IDS filed 13 July 2020.

Regarding claim 1, Yang teaches a method of communication in a wireless network comprising an access point and stations (Yang, Fig. 1, [0082]; Network Device 10 is an access point and Terminal Devices 20 and 30 are stations), the method comprising by at least one emitting station having data to be directly transmitted to at least one destination station different from the access point (Yang, Fig. 1, [0083]; the terminal device 20 directly communicates with the terminal device 30 through a D2D link, i.e. an Sidelink (SL)):
generating a status report to be transmitted to the access point (Yang, [0111]; terminal device transmits a buffer status report tot eh network device), said status report indicating an amount of data of at least an emission buffer of the emitting station, said data been directed to one of the said at least one destination station (Yang, [0036]; the terminal device reports a data volume through the buffer status report); and
transmitting said status report to the access point (Yang, [0111]; terminal device transmits a buffer status report tot eh network device); and
wherein the status report contains an identification element for identifying the destination station (Yang, [0111]; the buffer status report carries destination address index information, where the destination address index information indicates destination address information for the target service); and
wherein the wireless resource is reserved by the access point based on the amount of data indicated in the status report and the identification element contained in the status report (Yang, [0033]; second information is transmitted to the terminal device according to the status information, where the second information indicates a correspondence between the logical channel corresponding to the identification information and a logical channel group which is the logical channel group for the target service).
Yang does not expressly teach wherein said status report allows the access point to reserve a wireless resource for the direct transmission between the emitting station and the destination station to which data are directed.
(Asterjadhi, page 3, 9.2.3.4.5.6, lines 2-6; the AP use information contained in the Queue Size subfield reported by the non-AP HE STA to determine the TXOP duration assigned to the STA).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yang to include the above recited limitations as taught by Asterjadhi in order to implement reasonable resource scheduling (Yang, [0036]).

Regarding claim 8, Yang teaches a communication device in a wireless network comprising an access point and a plurality of stations (Yang, Fig. 1, [0082]; Network Device 10 is an access point and Terminal Devices 20 and 30 are stations), the communication device, acting as an emitting station having data to be directly transmitted to at least one destination station different from the access point (Yang, Fig. 1, [0083]; the terminal device 20 directly communicates with the terminal device 30 through a D2D link, i.e. an Sidelink (SL)), comprising at least one microprocessor (Yang, [0056]; processor) configured for carrying out the steps of:
generating a status report to be transmitted to the access point (Yang, [0111]; terminal device transmits a buffer status report tot eh network device), said status report indicating an amount of data of at least an emission buffer of the emitting station, said data been directed to one of the said at least one destination station (Yang, [0036]; the terminal device reports a data volume through the buffer status report); and
(Yang, [0111]; terminal device transmits a buffer status report tot eh network device); and
wherein the status report contains an identification element for identifying the destination station (Yang, [0111]; the buffer status report carries destination address index information, where the destination address index information indicates destination address information for the target service); and
wherein the wireless resource is reserved by the access point based on the amount of data indicated in the status report and the identification element contained in the status report (Yang, [0033]; second information is transmitted to the terminal device according to the status information, where the second information indicates a correspondence between the logical channel corresponding to the identification information and a logical channel group which is the logical channel group for the target service).
Yang does not expressly teach wherein said status report allows the access point to reserve a wireless resource for the direct transmission between the emitting station and the destination station to which data are directed.
However, Asterjadhi teaches wherein said status report allows the access point to reserve a wireless resource for the direct transmission between the emitting station and the destination station to which data are directed (Asterjadhi, page 3, 9.2.3.4.5.6, lines 2-6; the AP use information contained in the Queue Size subfield reported by the non-AP HE STA to determine the TXOP duration assigned to the STA).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yang to include the (Yang, [0036]).

Regarding claim 9, Yang in view of Asterjadhi teaches a computer program product for a programmable apparatus, the computer program product (Yang, [0210]; computer program product) comprising a sequence of instructions for implementing a method according to claim 1 above, when loaded into and executed by the programmable apparatus (see Claim 1 above).

Regarding claim 10, Yang in view of Asterjadhi teaches a computer-readable storage medium (Yang, [0210]; computer program product) storing instructions of a computer program for implementing a method according to claim 1 above (see Claim 1 above).

Regarding claim 3, Yang in view of Asterjadhi teaches the method of claim 1 above.  Further, Yang teaches wherein the status report is a buffer status report indicating an amount of data stored in at least an emission buffer of the emitting station (Yang, [0121]; terminal device may report a data volume for the sTTI-based transmission service through the buffer status report).

Regarding claim 4, Yang in view of Asterjadhi teaches the method of claim 1 above.  Yang does not expressly teach wherein the status report is a traffic specification 
However, Asterjadhi teaches wherein the status report is a traffic specification report indicating an amount of data expected to be stored in at least an emission buffer of the emitting station (Asterjadhi, p. 3, 9.2.4.5.6; the queue size subfield indicates the amount of buffered traffic for a given TC or TS at the STA sending this frame).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yang to include the above recited limitations as taught by Asterjadhi in order to implement reasonable resource scheduling (Yang, [0036]).

Regarding claim 5, Yang in view of Asterjadhi teaches the method of claim 1 above.  Further, Yang teaches wherein data to be transmitted to a non-access point station are to be emitted according to an established direct link (Yang, Fig. 1, [0083] and [0086]; the terminal device 20 directly communicates with the terminal device 30 through a D2D link, i.e. an Sidelink (SL), where the resource allocated for transmission on the SL can be allocated for semi-persistent transmission), and the identification element is a destination station identifier (Yang, [0111]; the buffer status report carries destination address index information, where the destination address index information indicates destination address information for the target service).

Regarding claim 7, Yang in view of Asterjadhi teaches the method of claim 1 above.  Further, Yang teaches wherein data to be transmitted to a non-access point station are to be emitted according to an established direct link (Yang, [0115]; the logical channel group is a logical channel group for the target service), and the identification element is an identifier of the established direct link (Yang, [0114]-[0116]; the status information includes the identification information of the logical channel for the target service, where the logical channel corresponds to the identification information associated with the logical channel group).

Claims 2, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Asterjadhi as applied to claim 1 above, and further in view of Colonques et al. (US 2017/0222827 A1), hereafter referred Colonques.

Regarding claim 2, Yang in view of Asterjadhi teaches the method of claim 1 above.  Yang in view of Asterjadhi does not expressly teach wherein the wireless resource is a resource unit splitting a transmission opportunity granted to the access point.
However, Colonques teaches wherein the wireless resource is a resource unit splitting a transmission opportunity granted to the access point (Colonques, [0008]; shared transmission opportunities that are split into predefined time slots, which are time slot corresponding to a transmission time for transmitting the received data to the designated client device during the time slot).
(Colonques, [0010]).

Regarding claim 11, Yang in view of Asterjadhi further in view of Colonques teaches the method of claim 2 above.  Further, Yang teaches wherein the status report is a buffer status report indicating an amount of data stored in at least an emission buffer of the emitting station (Yang, [0121]; terminal device may report a data volume for the sTTI-based transmission service through the buffer status report).

Regarding claim 12, Yang in view of Asterjadhi further in view of Colonques teaches the method of claim 2 above.  Yang does not expressly teach wherein the status report is a traffic specification report indicating an amount of data expected to be stored in at least an emission buffer of the emitting station.
However, Asterjadhi teaches wherein the status report is a traffic specification report indicating an amount of data expected to be stored in at least an emission buffer of the emitting station (Asterjadhi, p. 3, 9.2.4.5.6; the queue size subfield indicates the amount of buffered traffic for a given TC or TS at the STA sending this frame).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yang to include the (Yang, [0036]).

Regarding claim 13, Yang in view of Asterjadhi further in view of Colonques teaches the method of claim 2 above.  Further, Yang teaches wherein data to be transmitted to a non-access point station are to be emitted according to an established direct link (Yang, Fig. 1, [0083]; the terminal device 20 directly communicates with the terminal device 30 through a D2D link, i.e. an Sidelink (SL)), and the identification element is a destination station identifier (Yang, [0111]; the buffer status report carries destination address index information, where the destination address index information indicates destination address information for the target service).

Regarding claim 15, Yang in view of Asterjadhi further in view of Colonques teaches the method of claim 2 above.  Further, Yang teaches wherein data to be transmitted to a non-access point station are to be emitted according to an established direct link (Yang, [0115]; the logical channel group is a logical channel group for the target service), and the identification element is an identifier of the established direct link (Yang, [0114]-[0116]; the status information includes the identification information of the logical channel for the target service, where the logical channel corresponds to the identification information associated with the logical channel group).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Asterjadhi as applied to claim 1 above, and further in view of Choi et al. (US 2018/0167882 A1), hereafter referred Choi.

Regarding claim 6, Yang in view of Asterjadhi teaches the method of claim 1 above.  Further, Yang teaches wherein data to be transmitted to a non-access point station are to be emitted according to a non-established direct link (Yang, Fig. 1, [0083] and [0086]; the terminal device 20 directly communicates with the terminal device 30 through a D2D link, i.e. an Sidelink (SL), where the resource allocated for transmission on the SL can be allocated for single transmission).  While Yang teaches the identification element is the destination station address (Yang, [0111]; the buffer status report carries destination address index information, where the destination address index information indicates destination address information for the target service), Yang in view of Asterjadhi does not expressly teach that the address is the MAC address.
However, Choi teaches that the address is the MAC address (Choi, [0205]; multiple STA identifiers including MAC address).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yang in view of Asterjadhi to include the above recited limitations as taught by Choi in order to identify each STA (Choi, [0199]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Asterjadhi further in view of Colonques as applied to claim 2 above, and further in view of Choi.

Regarding claim 14, Yang in view of Asterjadhi further in view of Colonques teaches the method of claim 2 above.  Further, Yang teaches wherein data to be transmitted to a non-access point station are to be emitted according to a non-established direct link (Yang, Fig. 1, [0083] and [0086]; the terminal device 20 directly communicates with the terminal device 30 through a D2D link, i.e. an Sidelink (SL), where the resource allocated for transmission on the SL can be allocated for single transmission).  While Yang teaches the identification element is the destination station address (Yang, [0111]; the buffer status report carries destination address index information, where the destination address index information indicates destination address information for the target service), Yang in view of Asterjadhi further in view of Colonques does not expressly teach that the address is the MAC address.
However, Choi teaches that the address is the MAC address (Choi, [0205]; multiple STA identifiers including MAC address).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yang in view of Asterjadhi further in view of Colonques to include the above recited limitations as taught by Choi in order to identify each STA (Choi, [0199]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416